Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Allowance is responsive to the communication received 03/01/2021.

Claim Status
Claim(s) 1-10 are currently pending.
Claim(s) 7-9 have been canceled herein by examiner's amendment.
Claim(s) 1-6 and 10 are allowed, now renumbered as 1-7.

Election/Restrictions
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 10/29/2020 has been withdrawn because all the species depend from or otherwise require all the limitations of allowable generic claim 1.  All of the Species Election Requirements have been withdrawn therefore examination has been extended to include all species within the allowed claims.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Amy DeCloux, applicant's representative, on 3/17/2021.
The application has been amended as follows:
In the claims:
Claims 7-9: (cancel)

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
Gegg et al. (06/29/2006) US Patent Application Publication 2006/0140934 A1 filed 09/23/2005 with priority to provisional filed 09/24/2004 (hereinafter referred to as "Gegg") represents the closest prior art.  Gregg teaches polypeptide scaffold comprising an immunoglobulin fold of a constant domain comprising six structural loops connected by beta strands, three of said six structural loops corresponding to three structural loops of a human IgG1 constant region CH3 domain, for example the library of peptides SEQ ID NOS 218 to 509 in the CH3 domain loop that bind the epitope myostatin where the CH3 domain is the IgG1 domain of SEQ ID NO 603 inserted at L143/T144 and G205/N206 (see Abstract, Figure 1A, Figure 1B, Figure 1C, Table 12, [0012] to [0025], [0129], [0136] to [0145], [0204] to [0216], [0254] to [0267], [0321], [0357] to [0369], [0442] to [0455], claims 1, 3, 4, 5, 9, 10, 29 and 30).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639